DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The applicants amended the claims to recite that the outer diameter surface of the inner cylinder is air-tightly coupled to the inner diameter surface of the outer cylinder between turns of the helical groove.
The applicants alleged that the support for the amendment can be found in original claims 3, 4, 17 and Figures 4-8 and 13 and the related description.
The examiner was not able to find the support for the referenced amendment neither at the referenced, nor in any other part of the original disclosure.
The original disclosure is silent regarding air-tightly coupling the outer diameter surface of the inner cylinder to the inner diameter surface of the outer cylinder between turns of the helical groove.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11-15, 17, 19-25, 27, 29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-001318 in view of KR 20-0287643, KR 10-2008-0066631 and Woodling et al (US 2011/0318237).

JP 2002-001318 teaches an apparatus and a method.
The apparatus comprises 
a cup (1) having a process space therein;
a support unit (4) configured to support the substrate (2) in the process space; 
a liquid dispensing unit (5) configured to dispense a processing liquid containing ozone onto the substrate (2) placed on the support unit (4); and 
a dissolved ozone removal unit (13) configured to remove the ozone from the processing liquid drained from the process space, wherein the dissolved ozone removal unit includes: 
a housing/fluid channel providing member having a fluid channel (17) through which the processing liquid flows; and a light source member (18) disposed in the housing and configured to supply UV light to the processing liquid.

JP 2002-001318 teaches the light member as a UV lamp, which is a tube lamp with end caps.
JP 2002-001318 teaches the fluid channel helically wounded around the tube lamp.
JP 2002-001318 teaches the fluid channel made from the UV transparent material.
The disclosed method comprises:
treating the substrate (2) by dispensing a processing liquid containing ozone water onto the substrate; and 
removing dissolved ozone and discharging the removed ozone to the outside, wherein the removal of the dissolved ozone is performed by supplying light to the processing liquid by a light source member (18) and allowing the processing liquid to be exposed to the light while moving along a helical fluid channel (17).
See entire document, especially Figures 1-5 and the related description.
JP 2002-001318 do not specifically recites the details of the construction of the housing, the channel and the lamp recited by the claims. JP 2002-001318 does not teach multiple housings.
However, such constructions were known in the art of application of UV light for treatment fluids as evidenced by KR 20-0287643, KR 10-2008-0066631 and Woodling et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilized known constructions of housings, the channels and the lamps in the 
Further, it has been held that the use of an integral, a one piece construction is merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

As to limitation requiring a detachably mounted light source:
Modified JP 2002-001318 teaches the apparatus as claimed except for the specific recitation of detachably mounted light source.
However, since the light member is disclosed as a UV lamp it is reasonably believed that the source/lamp is detachably mounted.
Alternatively, it has been held that making the parts separable or removable is obvious. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Further, at least KR 20-0287643 teach detachably mounting the light source inside of the inner tube of the fluid channel providing member (at least Figures 4-7 and the related description).
It would have been obvious to an ordinary artisan at the time the invention was filed to make the lamp in the apparatus of JP 2002-001318 removable in order to enable replacement of the lamp if such is required.

As to the limitation requiring an air-tight coupling a helical blade to the inner and outer cylinders:

Further, it has been held that the use of an integral, a one-piece construction is merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claims 10, 16, 26, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-001318 in view of KR 20-0287643, KR 10-2008-0066631 and Woodling et al (US 2011/0318237), further in view of KR 10-1776024.
As to claims 10, 16, 26
Modified JP 2002-001318 teaches an apparatus as claimed except for the specific recitation of a decomposition member, a collection member and a measuring member.
However, KR 10-1776024 teaches that it was known to release removed ozone and discharge it through a collection and decomposing apparatus in the substrate processing systems with ozone removal units.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide modified apparatus of JP 2002-001318 with a collection and decomposing apparatus in order to enable collection and destruction of ozone to reduce contamination by ozone.
KR 10-1776024 further teaches that it was known to provide the substrate processing systems with ozone removal units with measuring members to measure amount of ozone to control processing to ensure that the amount of the dissolved ozone is in the set range.


 As claim 30:
JP 2002-001318 teaches a method as claimed except for the specific recitation of releasing the removed ozone and discharging it through a collection apparatus.
However, KR 10-1776024 teaches that it was known to release removed ozone and discharge it through a collection and decomposing apparatus.

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
The applicants amended the claims.
The applicants allege that the claims are allowable.
This is not persuasive for the reasons presented in the rejections above.
	With respect to the rejection of claims 5 and 23 the applicants allege that the support for the subject matter of claims 5 and 23 is provided by paragraphs [0099-100] and [0089]. This is not persuasive because paragraphs [0099-100] are silent regarding the air-tightly coupling and because paragraph [0089] is directed to a different embodiment of the apparatus. 

This is not persuasive. See at least Figures 4-7 of KR 20-0287643, which clearly show that the lamp (130) is not in contact with fluid. The referenced lamp is inside of the tube 110. 
Moreover, the light source is not in contact with fluid in JP 2002-001318  (the primary document).
The applicants also allege that KR 20-0287643 does not teach air-tight coupling between the helical blade and inner and outer cylinders.
This is not persuasive.
First, KR 20-0287643 teaches a water-tight connection between the inner tube 110, the helical blade 142 and the outer tube 100. Such is readable on the air-tight connection (at least [0045]).
Further, it has been held that the use of an integral, a one-piece construction is merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,069,885 is again cited to show that connection of the helical to a lamp or to a cylinder covering the lamp were known alternatives. The translation of KR 20-0287643 is made of the record. US 2009/0145855 and 2007/0003430 are cited to show the state of the art with respect to UV water treatment apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711